Citation Nr: 1707559	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.  He had prior periods of active duty for training.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  This claim is now under the jurisdiction of the RO in Louisville, Kentucky. 

In a December 2012 decision, the Veteran's claim for TDIU was denied by the Board; however, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Joint Motion for Partial Remand, the parties agreed that the Board failed to apply the correct standard to determine if the record reasonably raised the issue of entitlement to a TDIU.  A June 2013 Order, in pertinent part, returned the issue of entitlement to a TDIU to the Board.   

As the Veteran had been granted a TDIU in a March 2013 rating decision, effective September 22, 2011, the Board sought an opinion as to whether the Veteran was unable to obtain or maintain substantially gainful employment prior to this date.  The examiner answered in the affirmative and the RO granted the Veteran a TDIU effective back to January 15, 2009 in an April 2014 decision.  As the Veteran's increased ratings claims were filed prior to this date, the possibility remains that he is entitled to a TDIU at an even earlier date.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to a TDIU prior to January 15, 2009 was remanded by the Board for further development in November 2014.  The Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. Entitlement to TDIU was denied in a September 2005 rating decision.  The Veteran did not appeal this decision.  

2. On April 10, 2008, an application for an increased disability rating for the Veteran's service-connected disabilities was received by VA.   

3. The Veteran's service-connected disabilities have precluded substantially gainful employment consistent with his education and occupational experience since April 10, 2008.  
	

CONCLUSIONS OF LAW

1. The September 2005 rating decision denying TDIU is final.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2. The criteria for entitlement to a TDIU on an extraschedular basis were met from April 10, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, Board finds that entitlement to a TDIU prior to January 15, 2009 remains in controversy because the Veteran was not granted entitlement to a TDIU for the entire period on appeal.  

The effective date of a claim for increase is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §3.400 (o)(1).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  An exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2).  Accordingly, the Board will consider when entitlement to TDIU arose, and whether it occurred within a year prior to the date of claim.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340 (a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 
38 C.F.R. § 3.340 (a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

From March 11, 2003 through January 4, 2011, the Veteran had a 40 percent combined disability rating due to his service-connected disabilities that included: degenerative disc and facet disease of the lumbar spine, rated 20 percent disabling; instability of the right knee, rated 20 percent disabling; and limitation of flexion from degenerative joint disease of the right knee, rated 10 percent disabling.  As the Veteran's combined rating does not meet the schedular criteria for a TDIU, a TDIU cannot be assigned prior to January 15, 2009 on a schedular basis.  
Entitlement to a TDIU prior to January 15, 2009, however, may be granted on an extraschedular basis if it is demonstrated that the Veteran's was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

In February 2014, a VA examiner provided a medical opinion regarding whether the Veteran's was able to obtain or maintain substantially gainful employment solely due to his service-connected disabilities prior to September 22, 2011.  The examiner opined that based on a review of the Veteran's claims file and medical records that the Veteran's back condition, right knee condition, and radiculopathy (particularly when combined with the need for ongoing opiate therapy) would disqualify him from any substantially gainful employment, whether sedentary or physical in nature, and that the veteran's demonstrated ability to work part-time prior to 2011 does not detract from the fact that his disabilities would prevent any substantially gainful full-time employment.  The examiner also noted that the Veteran's work history would qualify him, in the absence of his disabilities, primarily for physical labor rather than sedentary work.

In August 2016, the Veteran's claim was sent to the Director of the Compensation Service for consideration of entitlement to an extra-schedular TDIU under 38 C.F.R. § 4.16.  The Director determined that an extra-schedular TDIU was warranted prior to September 22, 2011, and concurred with an RO recommendation that the benefit be granted effective January 15, 2009.  In a memorandum, the RO had noted that the Veteran had submitted a statement in January 2009 attesting that he had previously quit a good paying job due to his service-connected back and knee disabilities.  

In October 2016, the Veteran's claim was returned to the Director for consideration of entitlement to an extra-schedular TDIU was warranted between April 2008 and January 2009.  The Director noted that VA examinations conducted in May 2008 revealed that the Veteran had been working 2-3 days per week as a security guard and had been employed in that position for approximately five years.  The Director stated that none of the available objective evidence supported the Veteran's contention that his service-connected disabilities prevented all types of gainful activity prior to January 15, 2009, and entitlement to a TDIU on an extraschedular basis prior to January 15, 2009 was denied.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Board notes that medical opinion provided by the February 2014 examiner stated that the Veteran's condition would preclude him from obtaining or maintaining substantially gainful employment solely due to his service-connected disabilities prior to September 22, 2011, which would include prior to January 15, 2009.  The opinion provided by the February 2014 examiner was substantially more thorough than the findings provided by the May 2008 VA examination, specifically with regard to the Veteran's capability to engage in substantially gainful employment.  Also, the February 2014 examiner's opinion was made with consideration for the May 2008 VA examination.  

The Director places significant weight upon the fact that the Veteran was noted to be working 2-3 days per week as a security guard during the period of the May 2008 VA examination, and that the Veteran had stated in January 15, 2009 that he had to "quit a good paying job" because of his knee and back injuries.  The Board notes, however, that the Veteran provided a statement in December 5, 2008 that indicated that he had to quit his job and take a part time job as a security guard due to his service-connected disabilities.  Also, a previous application for TDIU indicated that the Veteran had taken a significant pay decrease due to having to retire from his previous profession in 2000.  

Although the Director found that extraschedular TDIU was not warranted prior to January 15, 2009, the Board notes that the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran began working in a marginal, part-time capacity prior to January 15, 2009; accordingly, the Board finds that the Veteran's claim for a TDIU on an extra-schedular basis should be granted back to the date of claim, April 10, 2008.

The Board, however, finds that the evidence does not support an effective date earlier than April 10, 2008, the date of the Veteran's claim for an increased rating.  The Board finds that the Veteran's entitlement to an extraschedular TDIU was not factually ascertainable within a year of his application for an increased rating in April 2008.  The record indicates that the Veteran may have been working for many years prior to his claim for increase in April 2008.  The Board notes the Veteran's claim for individual unemployablity in October 2004 and his statement in May 2004 that he had to reduce his work schedule and would soon likely have to "quit entirely."  As the date that the Veteran's work became marginal is not factually ascertainable within a year of April 10, 2008, the Board finds that entitlement to TDIU is warranted from April 10, 2008, the date of claim.  See 38 C.F.R. §§ 3.102, 3.400.  

The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

As discussed above, the Veteran's claim for entitlement to a TDIU is being granted to the full extent warranted based on the pertinent facts and applicable legal authority.  To the extent that any aspect of the claim is herein denied, the Board notes that the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  As any effective date earlier than that herein assigned is deemed to be without legal merit, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


ORDER

From April 10, 2008, entitlement to a TDIU is granted. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


